Exhibit 10.23c
AMENDMENT TO SHAREHOLDER AGREEMENT
     This Amendment to Shareholder Agreement is made as of June 23, 2006 by and
among John G. Sperling, Peter V. Sperling, and the John Sperling Voting Stock
Trust (each a “Shareholder” and collectively the “Shareholders”) and Apollo
Group, Inc. (the “Company”).
     Whereas, the Shareholders and the Company are parties to a Shareholders
Agreement dated as of September 7, 1994, as previously amended as of May 25,
2001 (the “Agreement”); the other parties to the Agreement (William H. Gibbs,
John D. Murphy, James W. Hoggatt, and Jerry F. Noble) no longer own any of the
Class B Common Stock of the Company; and the Shareholders wish to further amend
the Agreement;
     Now, therefore, it is agreed:
     1. Section 5 of the Agreement is amended in its entirety to read:
     “5. Transfer to a Trust. Notwithstanding the provisions of Section 1 or
Section 7 hereof, a Shareholder may transfer Shares to a trust created by the
Shareholder (“Shareholder Trust”), provided that such a Shareholder Trust enters
into an agreement with the Company acknowledging the existence of this Agreement
and agreeing that any disposition of the Shares by the Shareholder Trust
(including any transfers to beneficiaries) will be made in compliance with the
terms and conditions of this Agreement. All of the trustee(s) of a Shareholder
Trust must be (1) a Shareholder, (2) Jon S. Cohen, (3) Terri Bishop, or (4) a
person or persons approved by the Board of Directors of the Company. The Shares
so transferred shall not be converted into shares of the Company’s Class A
Common Stock as a result of such transfer.”
     2. Section 16 of the Agreement is amended in its entirety to read:
     “16. Shareholder Defined. In addition to John G. Sperling, Peter V.
Sperling, and the John Sperling Voting Stock Trust, the term Shareholder as used
herein shall also include (i) any person, his successors and assigns, and any
corporation, partnership, joint venture, association, or other entity, whether
or not such individual or entity is a Shareholder as of the date hereof, who
acquires any Shares from any Shareholder, directly or indirectly, by any means
whatsoever in a transaction permitted by this Agreement, or (ii) any person or
entity who acquires Shares from the Company and who agrees (and whose spouse
consents, if necessary) to become a party to and be bound by the terms of this
Agreement, but any Shareholder who no longer owns any Shares shall not be
entitled to any of the benefits of this Agreement.”
     3. Peter V. Sperling represents and warrants that his shares of Class B
Common Stock are his sole and separate property.
     4. The Agreement, as hereby amended, is confirmed.

 



--------------------------------------------------------------------------------



 



     In witness whereof, the parties have executed this document as of the date
stated above.

          Shareholders:   The Company:
 
        /s/ John G. Sperling     APOLLO GROUP, INC.
 
       
John G. Sperling
       
 
       
/s/ Peter V. Sperling
  By:   /s/ John G. Sperling
 
       
Peter V. Sperling
       

          JOHN SPERLING VOTING STOCK TRUST
      By:   /s/ John G. Sperling         John G. Sperling, Trustee             
By:   /s/ Peter V. Sperling         Peter V. Sperling, Trustee             
By:   /s/ Jon S. Cohen         Jon S. Cohen, Trustee              By:   /s/
Terri Bishop         Terri Bishop, Trustee               

 